Title: From Thomas Jefferson to John McAllister, 5 June 1804
From: Jefferson, Thomas
To: McAllister, John


          
            Washington June 5. 1804.
          
          Th: Jefferson asks the favor of mr Mc.Alister to send him by mr Briggs a pair of spectacles of the small light kind which mr Mc.Alister has heretofore made on the particular model which was furnished him. and to send with them spare sets of glasses from the youngest to the oldest magnifiers. mr Barnes informs Th:J. that he has arranged with mr Mc.Alister not only the paiment for these, but to mr Briggs also for a couple of thermometers. he presents him his salutations
        